Citation Nr: 0832047	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for back injury residuals, 
claimed as herniated nucleus pulposus (HNP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to May 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was previously before the Board in September 
2007.


FINDING OF FACT

The veteran's current back disability was not present in 
service and is not attributable to any injury during service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


II.  Factual Background and Analysis

Service treatment records (STRs) contain uncontroverted 
evidence that the veteran sustained an injury to his low back 
after a diving incident in 1963.  Thereafter, he was treated 
repeatedly for complaints of recurrent back pain variously 
diagnosed as muscle spasms, lumbar sprain, and lumbar strain.  
X-rays in August 1964 showed slight narrowing of the L5-S1, 
but the examiner noted this may have been the angle at which 
the X-ray was taken.  Although at his separation physical in 
1967 the veteran's history of recurrent back pain was noted, 
there was no diagnosis of a chronic low back disorder.  A 
surgical consultation at that time noted the veteran's 
history of low back pain of 3-4 years duration.  However, he 
reported that he only had difficulty when attempting to lift 
heavy objects otherwise he had no pain with his usual 
activities or work.  The clinical impression was mild 
postural back pain with no treatment necessary.  The examiner 
found no specific pathology to render a diagnosis of disc 
disease, or which provided a basis for a current diagnosis of 
a chronic lumbar spine disorder.  As a result, the STRs do 
not affirmatively establish that a chronic back disorder had 
its onset during military service.

Rather, the medical evidence tends to establish that the 
veteran developed his current lumbar disc disease several 
years after his separation from active service.  There are 
essentially no other pertinent clinical records associated 
with the claims file until 1971, when the veteran began 
fairly regular treatment for lumbar spine pain following a 
work-related back injury.  X-rays revealed some narrowing of 
the lumbosacral intervertebral space.  The file also contains 
records, obtained from the veteran's employer, showing he 
reinjured his back repeatedly in work-related incidents 
between 1973 and 1995.  Other records include radiological 
reports which reveal degenerative disc disease at L2-L3 and 
L5-S1.  The veteran gave no history of back problems in 
service during this time and none of the examiners provided a 
nexus between the veteran's diagnosed disc disease and 
military service.

In this case, the lack of any evidence of complaints or 
symptoms in the intervening years since active service must 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The veteran underwent further VA examination in May 2008, 
pursuant to a September 2007 Board remand, to obtain an 
opinion as to whether or not any current back disability 
could be related to his military service.  The examiner 
reviewed the veteran's claims file, took a detailed history 
of the in-service back complaints, and reviewed X-ray 
findings as well as clinical reports from treating 
physicians.  In rendering the opinion, the VA examiner also 
referred to specific medical history to support his 
conclusion.  Current radiological findings showed prominent 
osteophyte formation L3-L4, with bony bridging and anterior 
osteophyte superior aspect of L3.  The clinical impression 
was degenerative disc disease.  

The examiner noted that as per the history provided by the 
veteran and review of the claims file, the veteran has had 
problems since 1963.  Initially he had back pain, but with 
the passage of time experienced limitation of motion with 
occasional radiation of pain to his left lower extremity.  
However, it was total speculation to state that the present 
condition was related to or caused by the injury sustained in 
1963.  Moreover, the lumbar spinal degenerative disc disease 
may also be as a result of the normal aging process.  The 
examiner explained that since the claims file did not 
indicate that the veteran had sustained any bony injury or 
fracture of the lumbar spine during his initial injury 
sustained in 1963, it was possible that he only sustained 
contusion of the back.  In such a situation, it would be hard 
to correlate the initial back injury sustained in 1963 to the 
present condition and symptoms.  

The only other evidence submitted in support of the claim 
consists of lay statements and the veteran's testimony given 
at his June 2007 Board hearing.  At the hearing, the veteran 
essentially reiterated previously submitted information 
consistent with history and complaints made during the course 
of this appeal.  As to the veteran's assertions that he 
sustained a back injury in service, the Board notes that he 
can attest to factual matters of which he had first-hand 
knowledge, e.g., acute back injury and back pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, he is not qualified to render an opinion as to the 
causation or etiology of his currently claimed disorder, or 
establish a diagnosis based upon in-service experiences.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992) (holding that a 
lay witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury).  The single competent medical opinion in the record 
found that there was no medical basis for holding that lumbar 
disc disease was incurred in service.  Moreover, the veteran 
has not brought forth or identified any competent evidence 
which would establish a nexus between his lumbar disc disease 
and military service.  

In view of the foregoing, a preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letter sent to the veteran in August 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent him letters in March 
2006 and October 2007 informing him of the information 
required by Dingess, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained a VA medical opinion in March 2008.  The 
veteran presented oral testimony at a Board hearing in June 
2007.  A copy of the hearing transcript is attached to the 
claims file.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Service connection for back injury residuals, claimed as HNP 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


